       Case 1:20-cv-00114-NONE-SAB Document 33 Filed 01/27/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   KAREEM J. HOWELL,                               )   Case No.: 1:20-cv-00114-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING DEFENDANTS TO FILE A
13          v.                                           RESPONSE TO PLAINTIFF’S NOTICE OF
                                                     )   VOLUNTARY DISMISSAL WITHIN SEVEN
14                                                   )   DAYS
     MEDINA, et.al.,
                                                     )
15                  Defendants.                      )   (ECF No. 32)
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Kareen J. Howell is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s notice of voluntary dismissal, filed January 26, 2021.
21          Pursuant to Federal Rule of Civil Procedure, a plaintiff may voluntarily dismiss an action
22   without a court order by filing:
23          (i) a notice of dismissal before the opposing party serves either an answer or a motion for
            summary judgment; or
24
25          (ii) a stipulation of dismissal signed by all parties who have appeared.

26   Fed. R. Civ. P. 41(a)(1)(A).
27          Because Defendants have filed a motion for summary judgment which is pending before the
28   Court, this action cannot be dismissed pursuant to Rule 41(a)(1)(A)(i). However, Defendants may
                                                         1
         Case 1:20-cv-00114-NONE-SAB Document 33 Filed 01/27/21 Page 2 of 2



1    stipulate to dismissal pursuant to Rule 41(a)(1)(A)(ii). Should Defendants decline to stipulate, the

2    Court may dismiss this action based upon Plaintiff's request, “on terms that the court considers

3    proper.” Fed. R. Civ. P. 41(a)(2). Accordingly, it is ORDERED that within seven (7) days from the

4    date of service of this order, Defendants shall file and serve a stipulation to the dismissal of this action

5    pursuant to Rule 41(a)(1)(A)(ii),1 or to otherwise respond to Plaintiff's notice of voluntary dismissal.

6
7    IT IS SO ORDERED.

8    Dated:      January 27, 2021
9                                                                  UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      If Defendants stipulate to Plaintiff’s voluntarily dismissal, the Court will construe the parties filings as a stipulation
28   pursuant to Rule 41(a)(1)(A)(ii).

                                                                     2
